Citation Nr: 0105778	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left hip condition.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to October 
1973.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for avascular necrosis of the left hip (claimed as 
a hairline fracture of the left hip).  

By rating decision dated in August 1999, the RO denied 
entitlement to service connection for residuals of a fracture 
to the right little finger and for left ear hearing loss.  
The veteran did not file a notice of disagreement.  That 
decision is final.  38 C.F.R. § 20.302.  

The Board notes that the veteran's representative raised anew 
the issues of service connection for a right little finger 
injury and left ear hearing loss in an October 2000 
statement.  As the issues of whether new and material 
evidence has been submitted to reopen claims of entitlement 
to service connection for a right little finger injury and a 
left ear hearing loss have been neither procedurally prepared 
nor certified for appellate review, the Board is referring 
them to the RO for initial consideration and appropriate 
adjudicatory action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2,096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  

Service medical records show that the veteran complained of 
groin pain, which extended to the upper thigh and down to the 
knee.  The impression on examination in October 1972 was rule 
out "LGV."  In a November 1972 treatment record, the 
examiner reported that the veteran had difficulty walking 
because of increased pain with walking and lifting the left 
leg.  




Physical examination revealed tender superficial inguinal 
nodes.  A treatment record dated the following day notes that 
there was also pain posteriorly.  No history of injury was 
noted.  A week later, the examiner reported that the veteran 
had groin pain, which radiated around to the anterior and 
medial thigh and down to the knee.  

In his initial application for VA benefits, dated in October 
1973, the veteran reported that he had fractured his left 
thighbone in October 1972 during service in Vietnam.  

In a statement in support of his claim, the veteran claimed 
that during service in Vietnam, he slipped and fell about 
three feet landing in a semi-split position resulting in 
severe pain between his left thigh and groin area.  He stated 
that the following day he began having difficulty walking and 
was treated at an Army Field Hospital in Da Nang where he was 
diagnosed with a hairline fracture of his left hip joint.  

VA outpatient treatment records dated from August 1995 to 
April 1996, indicate that the veteran was diagnosed with 
avascular necrosis of the left hip by way of x-ray 
examination in April 1994 at Anaheim Memorial Hospital.  It 
does not appear that these records have been associated with 
the claims folder.  

In this case, the medical evidence shows that the veteran has 
avascular necrosis of the left hip and he has related such to 
service.  The available service medical records reflect that 
he was treated for groin and left thigh pain during service.  

The records are negative for a fracture of the left hip.  It 
appears that all of the veteran's private treatment records 
have not been secured, and he has not been afforded a VA 
examination in order to determine whether his condition can 
be related to active service.  


Accordingly, the case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (2000).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possession additional records 
referable to treatment of his left hip 
symptomatology.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should attempt to secure all 
of the veteran's service medical records, 
including records pertaining to a 
fractured left hip, which was treated at 
an Army Field Hospital in Da Nang in or 
around October 1972.  The RO should 
request these records, from all 
appropriate sources to include, the Army 
Reserve Personnel Center (ARPERCEN), 
National Personnel Records Center (NPRC), 
the National Archives and Records 
Administration (NARA).  

3.  The RO should advise the veteran of 
any records it is unsuccessful in 
obtaining.

4.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or 
other available appropriate specialist 
for the purpose of ascertaining the 
current nature, extent of severity, and 
etiology of any left hip disorder(s) 
including avascular necrosis which may 
be present.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner should comment as to the 
whether it is at least as likely as not 
that avascular necrosis or any other 
left hip condition had its/their onset 
in service or is/are related to and/or 
a result of active service.  All 
findings should be reported in detail, 
a complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be clearly set forth.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO should also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001), as 
well as any as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a left hip 
disorder.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


